Citation Nr: 0527134	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
rhomboid injury, including thoracic pain, currently evaluated 
at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1979 to 
March 1982.  He had subsequent service in the Texas Army 
National Guard.

This case was last before the Board of Veterans' Appeals 
("Board") in November 2004 when it was remanded to the 
Regional Office ("RO") of the Department of Veterans 
Affairs ("VA") for additional development and compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  Following completion of the requested action, 
the RO in part granted the claim, and assigned a 20 percent 
disability rating.  Applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has not withdrawn his appeal as to the 
issue of a disability rating greater than assigned, and the 
issue therefore remains in appellate status for review.       

The Board notes that in March 1997, the veteran's claim for 
entitlement to service connection for a cervical spine injury 
was denied.  During a June 2003 VA Compensation and Pension 
"Cervical, Thoracic and Lumbar Spine" examination ("VAE"), 
the examiner stated in his diagnosis that "it is as likely 
as not that the cervical spine was injured when vet injured 
his middle back."  Accordingly, this issue is REFERRED to 
the RO for appropriate action to determine whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for cervical strain.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased evaluation for residuals of a 
rhomboid injury, including thoracic pain has been obtained, 
and VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to his claim and assist in 
obtaining the evidence necessary to substantiate that claim.

2.  The residuals of the veteran's non-dominant side rhomboid 
injury, including thoracic pain, consists of moderate 
disability to Muscle Group II ("MG II").


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for MG 
II residuals of rhomboid injury, including thoracic pain, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.55, 4.56, and 
4.73, Diagnostic Code 5302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In direct compliance with the November 2004 remand, the Board 
finds that the VCAA notice requirements have been satisfied 
by virtue of a letter sent to the veteran in December 2004.  
The letter fully provided notice of elements (1), (2) and 
(3).  In addition, by virtue of the March 2005 rating 
decision on appeal and the March 2005 Supplemental Statement 
of the Case, the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the March 2005 Supplemental 
Statement of the Case.  The veteran was also advised of the 
state of the evidentiary record, and applicable statutes and 
regulations, by a Statement of the Case dated in November 
2002, and Supplemental Statements dated in March 2003 and 
October 2003.  
In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the Appeals Management Center's ("AMC") formal VCAA notice 
letter to the veteran.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the RO letters.  There is no allegation from the veteran that 
he has any evidence in her possession that is needed for a 
full and fair adjudication of the claim.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and VA clinic records.  The 
veteran specifically stated in his March 2002 application for 
an increased evaluation that he had "no other treatment 
outside the VAMC system."  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d) (2002).  
In June 2003, the RO obtained a medical opinion, based upon a 
review of the claims folder, as to the severity of the 
claimant's condition.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.


Merits of the Claim

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).
The evidence of record includes a February 1997 VA spine 
examination report; a June 2003 VA spine examination report, 
statement from a private examiner Dr. Randy Bryson, BSDC 
(chiropractic, orthopedics & neurology) received February 
2003; Board decision dated November 2004; Waco and Temple 
VAMC clinic records from June 2001 through May 2005 
(including a report from an April 2005 MRI); the veteran's 
statements; and a transcript of the June 2004 travel board 
hearing. 

The original 1997 rating decision assigned a 10 percent 
evaluation for the veteran's service-connected condition 
using the criteria pertaining to painful motion of the 
thoracic spine.  However, in June 2003, a VAE diagnosed the 
condition as a left rhomboid strain with excess fatigability 
and painful motion with use.  Subsequently, in March 2005, 
the AMC reclassified the veteran's disability referencing 
criteria pertaining to injuries to the rhomboid muscle and 
pursuant to 38 C.F.R. § 4.73, DC 5302, assigned an increased 
evaluation of 20 percent for residuals of rhomboid injury, 
including thoracic pain, effective from the date of the claim 
for an increased rating in March 2002.  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 
4.45.  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  See 38 C.F.R. § 4.56(a) (2004).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  See 38 C.F.R. § 4.56(b) (2004).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c)(2004).

Under Diagnostic Codes ("DC") 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  See 38 
C.F.R. § 4.56(d) (2004).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  See 
38 C.F.R. § 4.56(d)(iii) (2004).  There would be no 
impairment of function, or metallic fragments retained in 
muscle tissue.  Id.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  See 38 C.F.R. § 
4.56(d)(2)(iii) (2004).  Some loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
would be present.  Id.  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups. 38 C.F.R. § 
4.56(d)(3)(iii) (2004).  There would be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
38 C.F.R. § 4.56(d)(4)(iii) (2004).  Palpation would show 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Id.  Muscles would swell or 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  Id.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle; (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.  

The veteran's disability is coded as injury to the rhomboid 
muscle, and evaluated by DC 5302.  DC 5302 provides ratings 
for the evaluation of MG II, the extrinsic muscles of 
shoulder girdle: (1) Pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an instrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; (4) rhomboid.  The functions 
the muscles in this group are responsible for are the 
depression of arm from vertical overhead to hanging at side 
(1, 2); downward rotation of scapula (3, 4).  The veteran's 
current 20 percent rating contemplates a moderate disability 
under DC 5302, for injuries to the non-dominant side.  The 
veteran's service entrance exam indicates that the veteran's 
dominant side is his right side, and the medical evidence 
indicates his injury is to the non-dominant left side.

The evidence shows that the veteran's initial injury occurred 
in June 1996 when his Armored Personnel Carrier hit a ditch 
and caused him to fall backwards and hit his back against the 
cargo hatch.  He was diagnosed at the time with thoracic and 
lumbar contusions.  The June 2003 VA spine examination report 
indicates that the veteran had tenderness to his left 
trapezoid and rhomboid region; skin tenderness; and that the 
musculature was well developed without visible spasms.  

While the diagnosis was left rhomboid strain, the examiner 
specifically reported that the veteran's chronic back pain 
was "out of proportion to [the] clinical picture."  
(Italics added).

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

The law provides that the veteran is plainly competent to 
render such an account of symptoms as a layperson.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.).

However, while the veteran is competent to report symptoms, 
it remains the Board's fundamental responsibility to assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, and 
account for evidence which it finds to be persuasive or 
unpersuasive.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Here, the June 2003 examiner's observation that the veteran's 
complaints are out of proportion to clinical findings is 
highly probative evidence, indicating that no more than the 
currently assigned 20 percent disability evaluation is 
appropriately assigned.  

The current objective findings of the veteran's disability to 
his left rhomboid show strain, excess fatigability and 
painful motion on use the evidence as a whole shows only 
moderate impairment of the non-dominant left rhomboid with 
thoracic pain - warranting a 20 percent rating.  When 
considering the objective findings together with the 
veteran's statements and testimonial evidence offered during 
the June 2004 hearing, and the principles enumerated in 
DeLuca, the Board determines that a 20 percent rating, for a 
moderate injury to the non-dominant side in MGII is the 
appropriate rating under the facts and circumstances of the 
instant case.  See 38 C.F.R. §§ 4.7, 4.10, 4.13, 4.27, 4.40, 
4.41, 4.45, and 4.56; see also Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992) (Because VA possesses specialized expertise, 
agency's determination of proper Diagnostic Code application 
due greater deference); Butts v. Brown, 5 Vet. App. 532 
(1993) (election of proper diagnostic code not question of 
law subject to de novo standard of review).

The veteran is competent to report his symptoms.  However, 
one of his principal contentions is that a lipoma, excised in 
March 2002, was caused by the in-service incident.  However, 
there is no competent evidence to support such a finding, 
and, more critically, any evidence to indicate that the 
veteran has sustained an increased level of disability as a 
result of the lipoma or its excision.  

To the extent that he stated that his service-connected 
disability warranted an evaluation in excess of 10 percent, 
the record supports the granting of the 20 percent 
evaluation.  However, to the extent that the veteran has 
asserted that he warrants more than a 20 percent evaluation, 
the medical findings do not support his contentions, nor does 
the current Diagnostic Code under which his disability is 
rated allow for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  
For the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for residuals of a rhomboid injury, 
including thoracic pain.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Finally, the Board has reviewed the record with the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) in mind, but finds nothing of record suggesting 
that referral for an extra-schedular rating is warranted.  
That is, there are no indications that the veteran has been 
hospitalized for this disorder, or that it has produced 
marked interference with employment.  No further action on 
this question is warranted.


ORDER

Entitlement to an increased disability evaluation in excess 
of 20 percent for residuals of a rhomboid injury, including 
thoracic pain is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


